Title: John Graham to Thomas Jefferson, 28 June 1813
From: Graham, John
To: Jefferson, Thomas


          Dear Sir Washington 28th June 1813.
          I had the Honor some time since to receive a Letter from you, covering one for the Baroness de Staël-Holstein which you wished me to forward to Stockholm—at the time I received it I had hoped that I should be able to
			 send it by mr Russell in a few days—and therefore delayed acknowledging the receipt of the Letter until I could have the pleasure of telling you that I had found so good a conveyance for it—I am now quite
			 mortified that I took this course, for mr Russell is yet here—and my silence may induce you to suppose that I have not been attentive to your commands—
          The facts stated will, however, I hope plead my apology and I beg leave to enquire whether if, mr Russell does not go—(& the course taken by the Senate on his nomination seems to make it probable) it will be satisfactory to you,
			 that we should put your Letter under cover to mr Speyer the american agent at Stockholm, and ask
			 the favor of the Russian minister to forward it with his Despatches—?
          
          I have the pleasure to inform you that the President is considered much better today than he has been for some days past.with Sentiments of the Highest
          Respect & Regard 
          I am Dear Sir your mo Obt SertJohn Graham
        